COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


GE MONEY BANK,

                            Appellant,

v.


LONA GRAVES, 

                            Appellee.
§

 

§

 

§

 

§

 

§

 

 § 


No. 08-11-00058-CV

Appeal from the

County Court at Law No. 5

of El Paso County, Texas

(TC# 2010-1722)

MEMORANDUM OPINION

 Pending before the Court is Appellant's motion for voluntary dismissal of this appeal.  See
Tex. R. App. P. 42.1(a)(1).  The motion is granted, and this appeal is dismissed.  Costs of appeal are
assessed against Appellant.  See Tex. R. App. P. 42.1(d).

						GUADALUPE RIVERA, Justice
May 27, 2011

Before Chew, C.J., McClure, and Rivera, JJ.